       Case: 1:17-cv-05220 Document #: 84 Filed: 01/10/20 Page 1 of 3 PageID #:395




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                       )
THOMAS D. BENSON,                                      )
on behalf of plaintiff and a class, and                )
PEOPLE OF THE STATE OF ILLINOIS                        )
EX REL THOMAS D. BENSON                                )
                                                              Case No.: 17-cv-5220
                                                       )
                Plaintiffs,                            )
                                                              Honorable Steven C. Seeger
                                                       )
                                                              Magistrate Judge Jeffery T. Gilbert
         vs.                                           )
                                                       )
ZENCO COLLECTIONS, LLC, et al.                         )
                                                       )
                Defendants.                            )
                                                       )
                                                       )
                                                       )

                                             STATUS REPORT

  I.     Case Status

               This case has been stayed pursuant to a receivership order entered against
         Defendants DeVille Asset Management, LTD and VIP Capital. Both parties were named
         Defendants in the case Securities and Exchange Commission v. Kevin B. Merrill, et al.,
         Cause No. 1:18-cv-02844-RDB pending in the United States District Court for the District
         of Maryland. The receivership was ordered after Defendants were found to be a part of a
         $345 million Ponzi scheme. All litigation against Defendants has been put on hold since.

                 In this case, the parties had reached a settlement agreement to resolve the case
         against all Defendants and was in the process of finalizing a settlement agreement with
         DeVille and VIP. Defendants were made a part of the receivership a few weeks after the
         parties had nearly completed the settlement agreement.

 II.     Receivership Status

                 As of October 30, 2019, the receivership is still ongoing (Exhibit A). According to
         the latest report the receiver continues his investigation and administration of the
         receivership estate (Exhibit A). Additionally, the court authorized the receiver to identify
         creditors and claimants of the receivership estate and to formulate a proposed plan of initial
         distribution (Exhibit A). The court order instructing the receiver to identify claimants and
         creditors is attached as Exhibit B.
       Case: 1:17-cv-05220 Document #: 84 Filed: 01/10/20 Page 2 of 3 PageID #:396




                 As of January 10, 2020, the receiver has not released a formal claims process or
         proposed plan of initial distribution. Based on a review of the docket, it appears that the
         receiver is still in the process of liquidating the assets of the defendants. To the best of the
         Plaintiff’s knowledge, at this time there is no schedule in the receivership or any timeline
         for the close of the receivership. Plaintiff anticipates filing a claim soon.

III.     Status of the Lift

                Since the receivership is still in effect, and there is currently no formal claims
         process established, Plaintiff believes the stay should remain in place.



                                                                 Respectfully Submitted,


                                                                 s/Cassandra P. Miller ___
                                                                 Cassandra P. Miller

Daniel A. Edelman
Cassandra P. Miller
Kasun Wijegunawardana
EDELMAN, COMBS, LATTURNER
& GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
    Case: 1:17-cv-05220 Document #: 84 Filed: 01/10/20 Page 3 of 3 PageID #:397




                                    CERTIFICATE OF SERVICE

        I, Cassandra P. Miller , hereby certify that on Friday, January 10, 2020 I caused a true
and accurate copy of the foregoing document to be filed via the courts CM/ECF online system,
which sent notice via email to all counsel of record.

                                                                           s/ Cassandra P. Miller
                                                                           Cassandra P. Miller

Daniel A. Edelman
Cassandra P. Miller
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com
